Third District Court of Appeal
                               State of Florida

                            Opinion filed April 3, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-211
                         Lower Tribunal No. 17-22639
                             ________________


                               MC Trust, etc.,
                                    Appellant,

                                        vs.

                      Solita Cohen De Mishaan, etc.,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, George A.
Sarduy, Judge.

     Philip D. Parrish, P.A., and Philip D. Parrish; Scale Law and Jaime D.
Guttman, for appellant.

      Ross & Girten, and Lauri Waldman Ross and Theresa L. Girten; Raquel A.
Rodriguez, for appellee.


Before EMAS, C.J., and LOGUE and HENDON, JJ.

     PER CURIAM.
      Steven Mishaan (“Steven”), as trustee and on behalf of MC Trust, appeals a

final judgment dismissing with prejudice his action against Solita Cohen de

Mishaan (“Solita”), individually and as trustee of MC Trust, for lack of personal

jurisdiction and, alternatively, on the basis of forum non conveniens.1 We affirm.

      After an evidentiary hearing, the trial court determined that it did not have

personal jurisdiction over Solita because she is not a resident of Florida and

because Steven failed to meet his burden of establishing that she had the requisite

minimum contacts with the State of Florida or that the alleged actionable tort was

committed in Florida. Upon our review of the evidentiary hearing transcript and

the record on appeal, we agree. See § 48.193(2), Fla. Stat. (2017); § 736.0202(2),

Fla. Stat. (2017); Venetian Salami Co. v. Parthenais, 554 So. 2d 499 (Fla. 1989);

Machtinger v. Inertial Airline Servs., Inc., 937 So. 2d 730, 734 (Fla. 3d DCA

2006).2

      Affirmed.




1 Because we affirm the trial court’s order on the basis of lack of personal
jurisdiction, we do not reach the merits of the forum non conveniens issue.
2 We affirm without comment the other issues raised on appeal.



                                         2